DETAILED ACTION

Response to Amendment
Applicant's amendment filed 9/14/2021 has been entered.  Currently, claims 1-9, 13, 15, 18, 21-27 and 29-40 are pending, claim 18 is withdrawn, and claims 10-12, 14, 16, 17, 19, 20 and 28 are cancelled.

Claim Rejections - 35 USC § 102
Claims 1-6, 13, 21-27, 29, 31-37, 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadeev et al. (US 2013/0224407).
The Examiner notes that applicants’ claims are being afforded the filing date of the present application, i.e. 28 December 2017, because of the new subject matter present in at least each of claims 1, 21, and 29.  There is not a sufficient showing in applicants’ specification that the scope of the inventions being claimed would inherently have possessed the “effective throughput rate” and “overall efficiency” being claimed.
With regard to claims 1-6, 13, 21-27, 29, 31-37, 39 and 40, Fadeev et al. disclose in their Example 1 an alkali aluminosilicate glass vial that is coated with a coupling agent layer of aminopropylsilsesquioxane and a polyimide layer [0174].  Given the fact that this is the same preferential glass composition, coupling agent, and polymer layer as is claimed, it will inherently possess the effective throughput rate, intervention rate, rejection factor, breakage factor, utilization factor, overall efficiency, coefficient of friction and thermal stability after depyrogenation claimed.


Claim Rejections - 35 USC § 103
Claims 7-9, 15, 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Fadeev et al. (US 2013/0224407).
The Examiner notes that applicants’ claim 15 is being afforded the filing date of the present application, i.e. 28 December 2017, because of the new subject matter present in claim 15.  There is not a sufficient showing in applicants’ specification that the scope of the inventions being claimed would inherently have possessed the “effective throughput rate” being claimed.
With regard to claims 7-9, 15, 30 and 38, Fadeev et al. disclose in their Example 1 an alkali aluminosilicate glass vial that is coated with a coupling agent layer of aminopropylsilsesquioxane and a polyimide layer [0174].  They also teach that each of the coupling agent layer and the polymer layer may have a thickness of less than or equal to 100 nm, including less than 80 nm, less than 50 nm, or less than 25 nm [0076]; however, they do not specifically teach the thicknesses claimed.
It would have been obvious to one having ordinary skill to have made the thicknesses of each of the coupling agent layer and the polymer layer in the Example 1 to be the thicknesses described in Fadeev et al., including making the coupling agent layer be less than or equal to 80 nm and the polymer layer less than 25 nm as claimed.  There would have been predictable results in making the thicknesses the same as that taught in the same reference.  Additionally, given the fact that the thicknesses taught in the prior art overlap with those claimed, a prima facie case of obviousness exists.
.


Response to Arguments
Applicant’s arguments, see Remarks, filed 9/14/2021, with respect to the objection to the specification as containing new matter has been fully considered and are persuasive.  The relevant objection has been withdrawn. 
Applicants argue that the declaration is sufficient to show that the testing methods of Example 22 were done to the vials of Example 1. 
Upon reconsideration and after reviewing the Declaration filed 01/29/2021, MPEP 2163.07(a) and In re Reynolds, 443 F.2d 384, which cites Technicon Instruments Corp. v. Coleman Instruments Inc., 255 F. Supp. 630, 641:
By disclosing in a patent application a device that inherently performs [*641] a function, operates according to a theory, or has an advantage, a patent applicant necessarily discloses that function, theory, or advantage even though he says nothing concerning it. The application may later be amended to recite the function, theory, or advantage without introducing prohibited new matter.
Technicon Instruments Corp. v. Coleman Instruments Inc., 255 F. Supp. 630, 641 (N.D. Ill. 1966)

Since, the Example 1 has been recognized as having the function, theory, or advantage described in the Example 22, applicants may later amend the 15/857557 specification to recite that function, theory, or advantage of Example 1 without 


Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive.
Applicants argue that the scope of claims is sufficient to match the inherent limitations of Example 1 that is identified in Example 22, and therefore the claims should be afforded the filing date of 28 February 2012.
The Examiner respectfully disagrees and notes that the singular example 22 would not be enough evidence to establish that the scope of claims 1, 15, 21 or 29 would inherently possess the “effective throughput rate”, “overall efficiency”, “intervention rate”, “breakage factor”, “utilization factor” and “rejection factor” as of the filing date of the parent application.  Example 22 does not show an effective throughput rate of greater than or equal to 1.10 as in claims 1 and 15 (there is only a single data point of 1.21), the coatings of Example 22 are two separate coatings of a coupling agent layer and a polymer layer but claims 1 and 21 are not limited to this layer structure, there is no evidence that a borosilicate glass composition jar was tested as in claim 29, and the overall efficiency is 441/440 (93.4 %) and the evidence does not show the limitations of greater than or equal to 80% of claims 21 and 29.
The number and significance of the differences between the scope of Example 22 and the scope of the claims means that the Examiner is not prepared to afford the filing date of 28 February 2012 to the current set of claims.  There is not sufficient .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1759